UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 JUNE 2, 2010 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 31 May Novo Nordisk A/S – Share repurchase programme On 27 April 2010 Novo Nordisk initiated its share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.5 billion in the period from 27 April 2010 to 3 August 2010. Since the announcement as of 25 May 2010, the following transactions have been made under the programme: Number of shares Average purchase price Transaction value, DKK Accumulated, last 1,460,500 673,072,272 announcement 25 May 2010 70,000 446.9090 31,283,630 26 May 2010 50,000 456.8903 22,844,515 27 May 2010 75,000 460.4375 34,532,813 28 May 2010 150,000 469.7040 70,455,600 Accumulated under 1,805,500 832,188,830 the programme Transactions related to Novo Nordisk’s incentive programmes have resulted in a net sale by
